Citation Nr: 0025483	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-06 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals, status 
post arthroscopy, right ankle, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1984 to September 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDING OF FACT

Residuals, status post arthroscopy, right ankle, results in 
marked limitation of motion, but does not result in 
ankylosis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals, status post arthroscopy, right ankle, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was established for status post 
arthroscopy of the right ankle of avulsion fracture of the 
right lateral malleolus with residual chondromalacia of the 
right ankle in February 1989, at which time the veteran's 
disability was evaluated as 10 percent disabling.  The 
veteran underwent surgery in April 1997 for right ankle 
debridement, after which a June 1997 rating decision assigned 
the veteran's disability a temporary total convalescence 
rating.  The veteran returned to work in July 1998, and 
effective August of that year, the veteran's disability was 
evaluated as 20 percent disabling.  

During a VA examination in September 1998, the veteran 
indicated that he no longer had pain or ankle swelling but he 
was afraid to try to run, jump, or participate in 
recreational activities.  The veteran also indicated that 
there was no further pain with prolonged walking or standing 
required in his pharmaceutical technician's job and that the 
veteran was taking no pain medication at the time of the 
examination.  Physical examination revealed a gait in which 
the veteran kept the ankle at 90 degrees with little 
dorsiflexion or plantar flexion.  The veteran reportedly did 
well with toe to toe, heel to heel, and heel to toe gait, 
without pain or restriction.  The right ankle was enlarged 
compared to the left ankle, the right ankle measuring 13 
inches, as compared to the left ankle which measured 11 3/4 
inches around.  There was a 1 3/4 well healed scar, but there 
were no varus or valgus deformities.  There was no pain 
elicited around the right ankle with the examiner's pressure.  
The range of motion of the right ankle in dorsiflexion was 20 
degrees and in plantar flexion was 22 degrees, without pain 
elicited.  There was good plantar and dorsiflexion strength 
against pressure without pain or fatigue or weakness after 30 
seconds stress.  The impressions were degenerative arthritis 
of the right ankle and status-post ankle fusion of the 
subtalar joint.  

An October 1998 letter from the veteran's physician indicates 
that the veteran was doing well with regard to the right foot 
and ankle at that time.  The veteran was described as 
experiencing minimal pain, and swelling was described as 
well-controlled.  That physician also indicated that there 
was no evidence of loosening of the hardware in the veteran's 
ankle, breakage of that hardware, or of symptoms that would 
suggest nonunion.  

The veteran challenges the 20 percent evaluation currently in 
effect, arguing that it does not effectively compensate him 
for symptomatology associated with his disability, 
particularly the pain he experiences with use.  He also 
complained in his December 1998 notice of disagreement that 
the September 1998 VA examination was performed by a 
physician's assistant and requested that he be accorded a new 
examination.  

During a hearing in April 1999, the veteran indicated that he 
worked as a pharmacy technician and that he was not able to 
rest the ankle during the day.  The veteran also indicated 
that he wore a brace for his ankle, although he conceded that 
it was a brace issued to him prior to his surgery.  He 
indicated, in addition, that he took prescription Motrin for 
the pain.  He complained that he sometimes used a cane at 
work as a result of the pain and that he had lost a week of 
work since the first of August of the prior year.  With 
respect to the VA examination, the veteran suggested that the 
examination results were not representative of his normal 
symptomatology, stating that he had not experienced pain or 
swelling that day because that day he had been off work.  

A higher evaluation is not warranted.  Residuals, status post 
arthroscopy, right ankle, is evaluated as 20 percent 
disabling under diagnostic code 5271, pertaining to 
limitation of motion of the ankle.  Limitation of motion of 
the ankle warrants a 20 percent evaluation if the limitation 
is marked.  A higher evaluation is not available under 
diagnostic code 5271 for limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271. 

A 20 percent evaluation is also warranted for ankylosis of 
the ankle in plantar flexion, less than 30 degrees.  A 30 
percent evaluation for ankylosis of the ankle contemplates 
ankylosis in plantar flexion between 30 degrees and 40 
degrees or in dorsiflexion between 0 degrees and 10 degrees.  
38 C.F.R. § 4.7a, Diagnostic Code 5270.  

The Board observes that, the VA's regulations, under 
38 C.F.R. § 4.40 and 4.45, recognize that functional loss of 
a joint may result from pain on motion or use, when supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.  

However, a higher evaluation would essentially require 
symptomatology approaching ankylosis in either 30 to 40 
degrees plantar flexion or 0 to 10 degrees dorsiflexion.  
Even considering, the veteran's complaints of pain, the 
veteran's symptomatology does not approach a level of 
disability analogous to ankylosis, let alone ankylosis that 
is remotely unfavorable.  

Moreover, notwithstanding the veteran's characterization of 
the most recent VA examination as inadequate, the examination 
findings provided by the examiner were thorough and clearly 
establish minimal objective basis for concluding that the 
veteran's disability resulted in significant levels of pain.  
Although the veteran has also testified that his 
symptomatology present that day were not consistent with his 
overall level of disability, he has not suggested that his 
disability has grown worse since the time of the examination.  
He indicated at the time of the examination that he was not 
utilizing medication for pain and made no mention at that 
time of needing to rely upon a cane.  The examination report, 
moreover, is consistent with the findings reported in the 
October 1998 letter by the veteran's treating physician which 
suggest the presence of minimal pain.  

The Board has considered the possibility of an extraschedular 
evaluation.  However, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  In this regard, 
the Board observes that the veteran's testimony does not 
indicate that his right ankle disorder has resulted 
interference with employment that can be characterized as 
marked or necessitated frequent periods of hospitalization.  
The Board finds that the veteran has not demonstrated marked 
interference with employment or factors sufficient so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
veteran's symptomatology and the impact of that 
symptomatology are commensurate with the veteran's overall 
evaluation, and a higher evaluation is not warranted.  


ORDER

This appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

